Citation Nr: 1454694	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  03-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990 and had service thereafter in the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

In June 2005, the Veteran and his spouse testified during a hearing held at the RO before the undersigned.  A transcript of the proceeding is of record.

The procedural history of this matter is set out in some detail in an April 2014 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court).  The Board will not repeat that procedural history here.

In its April 2014 Memorandum Decision, the Court vacated the Board's most recent, May 2012 Board decision and remanded the matter to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court remanded this matter via an April 2014 Memorandum Decision for readjudication of the Veteran's claim.  In its April 2014 decision, the Court determined that the medical opinions relied upon by the Board to deny the Veteran's claim were inadequate.  The medical opinions at issue were a September 2009 independent medical opinion by an oncologist and a December 2009 addendum to that opinion.  Because the Court has determined that those opinions were inadequate, the Board will need to obtain an additional medical opinion.  See April 2014 Memorandum Decision (citing 38 C.F.R. § 4.2).

On several occasions including, most recently, in August 2014, the Veteran's representative has requested that the medical studies obtained from the Veteran's tumor be obtained and submitted to the Armed Forces Institute of Pathology (AFIP) in order that the approximate date of inception of the tumor can be ascertained.  (The Board notes that the AFIP was disestablished and closed in 2011, and the Joint Pathology Center (JPC) now provides pathology consultation to VA.)  He also raised this issue before the Court, but the Court failed to address that particular question after determining that remand was necessary due to the inadequacies in the 2009 opinions.  

Given the particular circumstances of this case and its current procedural posture, the Board finds that remand to obtain the pathological materials associated with the Veteran's August 1995 surgery will assist in obtaining an adequate opinion.  See 38 C.F.R. § 20.901.  It is possible (although by no means certain) that JPC, through pathological studies, may be able to ascertain the approximate date of onset and/or the etiology of the veteran's cervical spine astrocytoma-ependymoma.  Before such an opinion can be obtained from JPC, however, the Board must secure all relevant pathological materials (e.g., pathology reports, tissue blocks, slides).

THE BOARD STRESSES THAT ANY PATHOLOGICAL MATERIALS OBTAINED IN CONNECTION WITH THIS REMAND ARE OF A FRAGILE AND IRREPLACABLE NATURE.  DUE CARE MUST BE TAKEN TO ENSURE THAT THE MATERIALS ARE HANDLED CAREFULLY SO AS TO AVOID DAMAGE AND/OR POTENTIAL LOSS.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Medical Center in Tampa, Florida, for the purpose of retrieving any and all available pathologic specimens of the Veteran's cervical spine tumor which was surgically excised at that facility in August 1995 along with all associated slides and/or blocks.  All actions to obtain the requested sample of the tumor should be documented fully in the claims file.  If a sample of the tumor is not obtained, notify the Veteran and his representative of this fact and explain the efforts taken to obtain it.  If a sample is obtained, the tissue samples/slides/blocks obtained must be packaged separately from the Veteran's claims file, and must be handled with appropriate care in light of the fragile nature of the specimens. 

2.  After completion of the above, the RO must ensure that the specimens received in connection with paragraph 1 are packaged and mailed to the Board via Express Mail in accordance with United States Postal Service Publication 52, Hazardous, Restricted and Perishable Mail, Appendix C.  The provisions of Publication 52 are readily available at www.usps.com.  The RO must ensure that sufficient cushioning material is used, and that secondary packaging is accomplished.  The packaged materials are to be associated with, but not inserted into, the claims file.

Then, the file should be returned to the Board.

The Veteran need do nothing until further notified. However, he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



